Citation Nr: 0637927	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  97-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for degenerative disc disease of 
the lumbar spine from February 8, 1996?


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1991 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (RO).  The current 20 percent evaluation was 
granted in a June 1997 rating decision.

The case was remanded in December 2000 and July 2003.  The 
case was recertified to the Board by the Newark, New Jersey 
RO.

FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's degenerative 
disc disease of the lumbar spine was not manifested by a 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief. 

2.  Prior to September 26, 2003, the veteran's degenerative 
disc disease of the lumbar spine was not productive of a 
severe limitation of lumbar motion.

3.  Since September 23, 2002, the veteran's degenerative disc 
disease of the lumbar spine has not been manifested by an 
intervertebral disc syndrome with incapacitating episodes 
having of total duration of at least four weeks but less than 
six weeks during the past twelve months, or by evidence of 
separate neurological manifestations. 

4.  Since September 26, 2003, the veteran's degenerative disc 
disease of the lumbar spine has not been manifested by a 
limitation of forward flexion of the thorocolumbar spine to 
30 degrees of less, or by favorable ankylosis of the 
thorocolumbar spine.



CONCLUSION OF LAW

At no time since February 8, 1996 have the criteria for an 
evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5293 (2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.124(a), 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 8520, 
8720 (2002); (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated 
in a February 2005 supplemental statement of the case.  
In this case, the failure to provide notice of the type 
of evidence necessary to establish an effective date for 
the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for a higher rating to be assigned for 
degenerative disc disease.  Hence, any questions 
regarding what effective date would be assigned are 
moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted before the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records reveal treatment for lower back 
pain.  

Physical examination revealed evidence of lumbar degenerative 
osteoarthritis.  Magnetic resonance imaging (MRI) studies in 
January 1995 showed a disc bulge at L4-5 which reached but 
did not appear to displace the L5 nerve roots bilaterally.  

The veteran was seen for a VA examination in March 1996.  He 
reported continuing lower back pain.  The examination 
revealed marked lumbar spine tenderness with para-lumbar 
muscle spasms.  Straight leg raising was positive 
bilaterally.  Range of motion study revealed flexion to 45 
degrees, extension to 10 degrees, bilateral flex to 20 
degrees and bilateral rotation to 30 degrees with discomfort.  
The diagnosis was degenerative disc disease of L5-S1, L4-L5, 
with radicular symptoms.

The veteran was seen at a VA examination in November 1996.  
He reported low back pain.  The examination revealed a 
decreased range of motion in all planes.  There was no focal 
neurological deficit.  The assessment was degenerative disc 
disease at L4-S1.

A VA physician in March 1997 recommended that the veteran 
perform only light duty due to his back disorder.  In April 
1997, the veteran was terminated by his employer because they 
did not have a position that would allow only light duty 
work.

The veteran was seen for a VA examination in September 1997.  
He reported persistent pain with associated spasms, an 
inability to stand or drive for long periods, and a history 
of employment restrictions due to his back.  The examination 
showed that the veteran would not forward flex, extension was 
to neutral (0 degrees) and lateral bending was to five 
degrees bilaterally.  Deep tendon reflexes were depressed at 
the patella.  Straight leg raising resulted in lower back 
pain with radiating pain to the right thigh.  There were no 
motor deficits.  No spasm was appreciated.  The diagnosis was 
persistent chronic lower back pain.

In May 1998 the veteran underwent a whole body nuclear bone 
imaging examination at VA.  The examiner's impression was 
negative whole body and three-phase bone imaging study 
limited to the pelvis, with a symmetric pattern of tracer 
uptake in the sacroiliac joints that appeared to be within 
normal limits.

In July 1998, the veteran underwent a VA examination 
complaining of low back pain.  The veteran complained of dull 
constant lower back pain, which was progressively worsening, 
with episodic sharp pain, and radiation to both lower 
extremities with occasional numbness.  The veteran reported 
he had difficulty sleeping.  The pain and stiffness were 
worse in the morning and with activity, such as standing, 
pushing, or walking.  Rest and medication relieved his 
symptoms somewhat.  The examiner diagnosed the veteran with 
chronic low back pain, degenerative joint disease of the 
lumbosacral spine and sacroilitis clinically.

In May 2002, the veteran had a VA follow-up examination for 
his low back and reported no change in the pain.  The veteran 
denied any changes in his bowel or bladder pattern, and no 
numbness or weakness.

In June 2002, the veteran underwent a VA examination 
complaining of pain with activities of daily living.  He 
reported being unable to sit, stand, or walk for too long or 
bend repeatedly because of increased back pain.  Pain was 
reportedly worse in the morning, quite sharp, and it gave him 
a great deal of trouble when he attempted to bend to put on 
his shoes or pants.  Pain reportedly radiated around the belt 
line, upwards to his back, and down to the posterior aspect 
of both buttocks and upper legs.  It had not been associated 
with any paresthesias.  The veteran wore no back support or 
braces.  

Physical examination revealed the veteran appeared to be in 
no acute distress.  He walked with a normal gait.  There was 
no shifting of his torso, no abnormal alignment of the spine, 
and no palpable spasms.  He had tenderness on palpation of 
the lumbar spine and along the posterior element of the iliac 
crest.  The veteran demonstrated forward flexion from 0 to 90 
degrees, and extension from 0 to 15 degrees.  Right and left 
side bending was from 0 to 15 degrees.  He complained of pain 
in all ranges of motion.  Straight leg raising was positive 
when lying down.  Deep tendon reflexes were 2+ at the patella 
and Achilles.  X-rays of the lumbar spine revealed no 
significant abnormalities and disc spaces were well 
preserved.  There were no degenerative changes and no 
evidence of scoliosis or shifting of the spine.  It was the 
examiner's impression the veteran suffered from lumbar disc 
derangement and his symptoms suggested pain in the spine 
during axial loading which suggested either facet joint 
problems or some disc pathology.  Since his symptoms were 
increasing, the examiner suggested repeating the MRI.  The 
veteran was tested in 1995 and results suggested it was 
moderate;  another in 1997 suggested only mild.  The examiner 
noted that there were no lateralizing signs to suggest nerve 
root compression.

In June 2002, the veteran underwent an x-ray examination at 
VA.  The x-ray was of the anterior/posterior and lateral 
lumbosacral spine.  The examiner concluded the study was 
negative for definite evidence of radiographic abnormality 
involving the lumbosacral spine or sacroiliac joints.

In March 2003, the veteran had a VA examination complaining 
of continuing back pain without radiculopathy.  The pain was 
most prominent in the right post mid-pelvic region over his 
buttock.  The veteran tried ICY HOT with a heating pad with 
relief.  The veteran had low back pain with mild tenderness 
along lower 1-spine and more pain over the post right pelvic 
region.  The examiner diagnosed the veteran with chronic low 
back pain.  

In May 2004 the veteran underwent an MRI at VA which resulted 
in an impression of very mild degenerative changes at L4-5 
and L5-S1 without significant stenosis.  The examiner opined 
that the diagnosis had not greatly changed from the prior 
study.  

In October 2004, an addendum was prepared by a VA examiner 
who noted that since the June 2002 examination, no additional 
neurologic disability and/or pain or other functional 
symptoms had occurred.  The May 2004 MRI results were noted.  

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Further, additional regulatory 
changes for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
The new criteria changed the way a limitation of lumbar 
motion is rated.  

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 20 
percent rating for a moderate IVDS, with recurring attacks.  
A 40 percent rating was appropriate for a severe IVDS, with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 40 disability rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes. Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), a 
moderate limitation of motion of the lumbar spine warranted a 
20 percent disability evaluation.  A severe limitation of 
motion of the lumbar spine warranted a 40 percent disability 
evaluation.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V.

A separate rating for radiculopathy requires mild to moderate 
function loss due to neurological impairment.  

Under Diagnostic Code 8720, neuralgia of the sciatic nerve is 
to be rated on the rating criteria of the nerve affected, 
with the maximum evaluation equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

Under 38 C.F.R. § 4.124, Diagnostic Code 8520, which 
evaluates disabilities of the sciatic nerve, moderate 
incomplete paralysis warrants a 20 percent evaluation, and 
mild incomplete paralysis warrants a 10 percent evaluation.

The criteria for rating all other spinal disabilities were 
revised effective September 26, 2003. These criteria include 
38 C.F.R. § 4.71a, Code 5243 (2005), which provides that an 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a.


Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine the disability 
is evaluated with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
revered lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286 and 5289 (2003) based on ankylosis of 
the spine, ankylosis has not been shown at any time during 
the appellate period. Ankylosis is the immobility and 
consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

The veteran has appealed the initial 20 percent rating that 
was assigned for lumbar degenerative disc disease; he is 
essentially asking for a higher rating effective from the 
date service connection was granted.  Consequently, the Board 
must consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

Analysis

The veteran is currently rated under Diagnostic Code 5293 for 
IVDS (now codified at 5243 effective September 23, 2002) and 
is assigned a 20 percent disability evaluation.  

After weighing the evidence, the Board finds that the veteran 
does not meet the criteria for a rating in excess of 20 
percent under either the old or new regulations.  

There is no evidence of a severe intervertebral disc 
syndrome, with recurring attacks and with intermittent relief 
prior to September 23, 2002.  While the veteran did show 
signs of radicular pathology, there is no objective medical 
evidence that showed the veteran suffered from severe 
neurological manifestations such as paralysis, that caused 
loss of function.  

The June 2002 VA examination indicated the veteran was able 
to move his lumbar spine, and hence, there was no evidence of 
ankylosis.  Consequently, an increased schedular rating was 
not warranted for the veteran's service-connected 
degenerative disc disease under Diagnostic Code 5289. 38 
C.F.R. § 4.71a (2003).

As to limitation of motion under Diagnostic Code 5292, VA 
treatment records for this period showed complaints and/or 
treatment for low back pain. As noted previously, however, in 
the June 2002 VA examination, the veteran demonstrated 
forward flexion from 0 to 90 degrees and extension from 0 to 
15 degrees.  Once again, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Tellingly, the limitation of motion was not characterized as 
moderate, which would warrant a 20 percent rating or severe, 
which would warrant a 40 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003). Therefore, based 
on the objective clinical findings that the low back disorder 
did not result in sufficiently reduced limitation of motion, 
an increased rating is not warranted under Diagnostic Code 
5292 prior to September 26, 2003. Id.

The clinical records show no evidence of spinal ankylosis 
since September 26, 2003.  Therefore, a higher rating cannot 
be assigned based on ankylosis. Consequently, an increased 
schedular rating is not warranted under 38 C.F.R. § 4.71a.

Next, as to whether the degenerative disc disease results in 
thoracolumbar forward flexion being reduced to 30 degrees or 
less, an October 2004 VA addendum reported no additional 
neurologic or functional symptoms.  Therefore, based on this 
objective clinical finding, the veteran's degenerative disc 
disease does not result in sufficiently reduced limitation of 
motion to warrant an increased rating. Id.

Furthermore, there is no evidence from September 23, 2002, of 
a severe intervertebral disc syndrome with incapacitating 
episodes having of total duration of at least four weeks but 
less than six weeks during the past 12 months.  An 
incapacitating episode requires bed rest that is prescribed 
and treated by a physician.  But in this case the record does 
not reflect that a physician ever ordered bed rest due to the 
veteran's degenerative disc disease. Therefore, because the 
record for the period since September 23, 2002, is negative 
for any evidence of physician-ordered bed rest, the claim for 
an increased rating must be denied. 

The evidence does not support assignment of a rating in 
excess of 20 percent for degenerative disc disease, whether 
on the basis of incapacitating episodes or separately 
evaluating the orthopedic and neurological components of the 
disorder (applying the rating criteria for IVDS effective 
prior to September 23, 2002).  There is no evidence of 
separate neurological manifestations.  There is no evidence 
of paralysis, neuritis or neuralgia which would warrant an 
increased evaluation based on 38 C.F.R. § 4.124, Diagnostic 
Codes 8520 and 8720.

Finally, the Board considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 in rating the appellant's degenerative 
disc disease.  At no time, however, have such signs as disuse 
muscle atrophy due to pain been objectively presented, nor 
has pain caused such pathology as to equate to lumbar 
ankylosis.  Finally, it is well to note that the assignment 
of a 20 percent evaluation reflects that the disorder is 
productive of some degree of impairment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Hence, an increased evaluation 
under these regulations for painful motion is not in order.

It is undisputed that the veteran's disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).
 
The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine from February 
8, 1996 is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


